United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-3884
                     ___________________________

                                   John Burns

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

                Grisham Law Firm; Audrianna Grisham, P.A.

                   lllllllllllllllllllll Defendants - Appellees

         Fort Roots Federal Credit Union; John and Jane Does, 1-100

                          lllllllllllllllllllll Defendants
                                  ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Little Rock
                               ____________

                         Submitted: August 29, 2016
                          Filed: September 1, 2016
                               [Unpublished]
                               ____________

Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
       John Burns appeals the district court’s1 order granting summary judgment to
Audrianna Grisham, P.A. (Grisham),2 in his action alleging Grisham violated the Fair
Debt Collection Practices Act (FDCPA), 15 U.S.C. §§ 1692-1692p, by making
misrepresentations while pursuing a state-court debt-collection proceeding against
Burns, and by attempting to collect attorney’s fees not authorized by the agreement
creating the debt.3

      We conclude that summary judgment was properly granted. See Richmond v.
Higgins, 435 F.3d 825, 828 (8th Cir. 2006) (grant of summary judgment reviewed de
novo). Burns did not demonstrate a genuine issue of material fact as to whether
Grisham’s statements during the state-court proceedings were misleading or
deceptive. See 15 U.S.C. § 1692e (prohibiting false, deceptive or misleading
representations in connection with the collection of any debt); cf. Janson v.
Katharyn B. Davis, LLC, 806 F.3d 435, 437 (8th Cir. 2015) (affirming dismissal of
FDCPA claim where plaintiff did not allege that defendant attorneys swore to facts
they knew to be false). On appeal, Burns does not challenge the district court’s
determination that the attorney’s fees Grisham sought to collect were permitted by
Arkansas law. See 15 U.S.C. § 1692f (prohibiting debt collector from collecting or
attempting to collect any amount not expressly authorized by agreement creating debt
or permitted by law); Hageman v. Barton, 817 F.3d 611, 619 (8th Cir. 2016) (to




      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
      2
        Burns named “Grisham Law Firm” as an additional defendant, but it was
clarified during the proceedings that this entity does not exist.
      3
       Burns does not challenge on appeal the disposition of his state-law claims.
See Griffith v. City of Des Moines, 387 F.3d 733, 739 (8th Cir. 2004) (claims not
briefed on appeal are abandoned).

                                        -2-
succeed on claim under § 1692f, plaintiff must establish that amounts sought were not
authorized by law or by contract).

      Accordingly, we affirm.
                     ______________________________




                                         -3-